sentencing because these claims were belied by the record. Based on
                   testimony presented during the evidentiary hearing on Myers' motion to
                   withdraw guilty plea, the district court found that defense counsel and
                   Myers discussed the Miranda issues before Myers entered his guilty plea,
                   counsel explained to Myers that Miranda was not applicable to most of his
                   interviews because he was not detained and had participated voluntarily,
                   counsel explained that the damage from these interviews was damning
                   and could not be cured by suppressing the remaining interviews, and
                   Myers appeared to understand counsel's explanations and did not raise
                   the issue again. Based on the sentencing transcript, the district court
                   found that defense counsel provided mitigation by emphasizing Myers'
                   lack of violent criminal history and struggles with alcohol and
                   methamphetamine abuse, cross-examining the State's witnesses, and
                   filing a statement of mitigation on Myers' behalf. The district court
                   further found that Myers was not prejudiced by counsel's performance
                   because, even if additional mitigating evidence had been presented, the
                   district court would not have varied its sentencing decision given the
                   horrific nature of the crime and Myers' complete lack of remorse.
                               Our review of the record reveals that the district court's
                   factual findings are supported by substantial evidence and are not clearly
                   wrong, and Myers has not demonstrated that the district court erred as a
                   matter of law. See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Strickland
                   v. Washington, 466 U.S. 668, 687 (1984); Kirksey v. State, 112 Nev. 980,
                   987, 923 P.2d 1102, 1107 (1996); see also Nika v. State, 124 Nev. 1272,
                   1300-01, 198 P.3d 839, 858 (2008) (explaining that a petitioner is only


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A     tr
entitled to an evidentiary hearing if he has asserted specific factual
allegations that are not belied or repelled by the record and that, if true,
would entitled him to relief). Accordingly, we
              ORDER the judgment of the district court AFFIRMED.




                                                       J.
                         Hardesty



Parraguirre




cc: Hon. Janet J. Berry, District Judge
     State Public Defender/Carson City
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                      3